Case 6:19-cv-00565-JDK-KNM Document 88 Filed 02/23/21 Page 1 of 3 PageID #: 826




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                          §
MARK D. ADAMS,                            §
                                          §
     Plaintiff,                           §
                                          §
v.                                        §    Case No. 6:19-cv-565-JDK-KNM
                                          §
KEN PAXTON, et al.,                       §
                                          §
     Defendants.                          §
                                          §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Mark D. Adams, a Texas Department of Criminal Justice inmate

 proceeding pro se, brings this civil rights lawsuit under 42 U.S.C. § 1983. The case

 was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to 28

 U.S.C. § 636.

       Plaintiff sued sixty defendants, ranging from the Texas Attorney General to

 members of the Aryan Brotherhood prison gang, in his wide-ranging complaint. The

 Magistrate Judge ordered Plaintiff to amend his complaint to have one operative

 pleading in the case.   The Magistrate Judge reviewed Plaintiff’s pleadings and

 divided his claims into eleven separate categories. On December 16, 2020, in a Report

 analyzing each category under the applicable pleading standards set out by Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007), and Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009), the Magistrate Judge recommended that the lawsuit be dismissed as




                                          1
Case 6:19-cv-00565-JDK-KNM Document 88 Filed 02/23/21 Page 2 of 3 PageID #: 827




 frivolous and for failure to state a claim upon which relief may be granted. Docket

 No. 84. Plaintiff timely objected. Docket No. 87.

       Where a party timely objects to the Report and Recommendation, the Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

 record and makes an independent assessment under the law. Douglass v. United

 Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

 ten to fourteen days).

       Plaintiff primarily complains that he cannot obtain evidence to support his

 claims, that all of his requests for discovery have been denied, that his legal mail

 was delayed when he was moved to the Estelle Unit in July, that the Aryan

 Brotherhood was involved in a conspiracy with TDCJ officials (although he offered

 only conclusory allegations to support this newly raised assertion), that the

 Court should have appointed counsel because his case is complex, that the

 taking of his work time without due process was improper, and that Docket Nos. 1

 through 79 are evidence supporting his claims.

       Having conducted a de novo review of the record in this case and the

 Magistrate Judge’s Report, the Court has determined that the Report of

 the Magistrate Judge is correct and that Plaintiff’s objections are without merit.

 Accordingly, the Court hereby ADOPTS the Report of the Magistrate Judge

 (Docket No. 84) as the opinion of the District Court.




                                           2
Case 6:19-cv-00565-JDK-KNM Document 88 Filed 02/23/21 Page 3 of 3 PageID #: 828




       It is therefore ORDERED that this case is DISMISSED WITH PREJUDICE

 for purposes of proceeding in forma pauperis as frivolous and for failure to state a

 claim against the Defendants Paxton, Mitchell, Moore, Boyd, Gohmert, Livingston,

 Glassner, Hill, Gastler, White, the Aryan Brotherhood of Texas, Jones, Westbrook,

 Baldwin, Carrell, Stone, and Masle, and as to the taking of his 80 days of work time

 credits. Plaintiff’s claims concerning his Coryell County conviction and the placement

 of an escape designator in his record are also DISMISSED WITH PREJUDICE

 until such time as he can show that the Coryell County conviction has been

 overturned, expunged, or otherwise set aside. Finally, this dismissal is WITHOUT

 PREJUDICE as to all other claims, including Plaintiff’s right to seek redress for

 the confiscation of his property through the administrative processes of TDCJ or the

 courts of the State of Texas.

           So ORDERED and SIGNED this 23rd day of February, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           3
